Per curiam.
This court by a divided vote granted an application for a writ of certiorari to the Court of Appeals in this case. See the decision and judgment of the Court of Appeals: Cantrell v. Board of Trustees, 135 Ga. App. 445 (218 SE2d 97) (1975).
We affirm the decision and judgment of the Court of Appeals.
The trial judge in Fulton Superior Court heard and determined this case on its merits. He did not dismiss the petition for a writ of certiorari to an inferior tribunal on *288the procedural ground alluded to in the opinion of the Court of Appeals. The Court of Appeals acknowledged this: "The judgment of the Superior Court of Fulton County decided the case on the merits and dismissed the petition for writ of certiorari (R. 115-118). That judgment was correct. The superior court did not dismiss the petition for certiorari on the grounds stated above.” p. 451.
Argued January 15, 1976
Decided July 9, 1976
Rehearing denied July 20, 1976.
G. Hughel Harrison, Thomas J. Andersen, for appellant.
Arthur K. Bolton, Attorney General, Carl C. Jones, Assistant Attorney General, for appellee.
In reviewing the judgment of the Court of Appeals, we have also reviewed the decision and judgment entered by the trial judge in the superior court. We conclude that the trial judge’s judgment was supported by the evidence, that the issues presented were decided on their merits, and the judgment that he entered was correct.
We also think that the decision of the Court of Appeals, though rendered on the procedural issue, was correct.
We now conclude that we improperly granted the application for the writ, but since we did grant it and have reviewed the entire record, we now affirm the judgment.

Judgment affirmed.


All the Justices concur, except Hill, J., who is disqualified.